          Case 2:17-cr-00165-RMP             ECF No. 116        filed 08/07/20      PageID.471 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                              for
                                            Eastern District of Washington                        Aug 07, 2020
                                                                                                       SEAN F. MCAVOY, CLERK




 U.S.A. vs.             Ortiz-Gonzales, Jesus Antonio                     Docket No.         0980 2:20CR00028-RMP-1
                                                                                             0980 2:17CR00165-RMP-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Chris Heinen, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Jesus Antonio Ortiz-Gonzales, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge, John T. Rodgers, sitting in the Court at Spokane, Washington, on the 13th day of April 2020, under the
following conditions:

Additional Condition #28: Defendant shall be restricted to his residence every day from 7:00 p.m. to 7:00 a.m.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jesus Antonio Ortiz-Gonzales is alleged to have previously departed the Spokane Residential Reentry (RRC),
where he is currently residing, on August 3, 2020, at 5:14 a.m., in violation of his court ordered curfew.

On April 14, 2020, the conditions of pretrial release supervision were reviewed with Mr. Ortiz-Gonzales. He acknowledged
an understanding of his conditions, which included additional condition number 28.

On August 3, 2020, an alert was received from the contract location monitoring provider noting the client’s unscheduled and
unapproved departure from his current assigned residence at the Spokane RRC. Mr. Ortiz-Gonzales was contacted
telephonically by U.S. probation officer Dan Manning at which time the client advised that he had been given permission
to leave the facility by RRC staff, noting recent secured employment. Mr. Ortiz-Gonzales was advised that only the assigned
officer, with the approval of the Court, could approve a change to his ordered curfew and he stated his understanding.

On August 3, 2020, the undersigned officer contacted both Mr. Ortiz-Gonzales, as well as Spokane RRC staff, in response
to the identified concern. Mr. Ortiz-Gonzales again confirmed that RRC staff had given him approval to leave early given
his recent secured employment and the need to depart prior to 7 a.m. to arrive on time for his shift, despite his statement to
them that he was subject to a court ordered curfew. Mr. Ortiz-Gonzales advised that staff responded, indicating that they
would notify the assigned officer of their approval. The undersigned officer was subsequently able to contact the social
service coordinator at the Spokane RRC who had assisted the client in securing employment and confirmed that staff had
given the client permission to depart early from the facility. Further discussion revealed that the specific party was
unfamiliar with the client’s court ordered conditions of pre-trial release. The party was fully informed as to Mr. Ortiz-
Gonzales’ limitations, although did confirm the client’s receipt of full time employment effective Monday, August 3, 2020.

Mr. Ortiz-Gonzales was again contacted telephonically and reprimanded for his conduct despite the afforded approval from
RRC staff. Mr. Ortiz-Gonzales was reminded that his need to abide by his ordered curfew was his responsibility and he stated
his understanding. Mr. Ortiz-Gonzales advised that similar conduct would not occur again, and stated that a full review of
the Court’s ordered conditions, to include his ordered curfew, was not necessary.
         Case 2:17-cr-00165-RMP         ECF No. 116      filed 08/07/20        PageID.472 Page 2 of 2
  PS-8
  Re: Ortiz-Gonzales, Jesus Antonio
  August 6, 2020
  Page 2

                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       August 6, 2020
                                                            by        s/Chris Heinen
                                                                      Chris Heinen
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                          August 7, 2020
                                                                        Date
